                                          1   Wesley D. Ray, Esq. (SBN 026351)
                                              Wesley.Ray@SacksTierney.com
                                          2   Michael Galen, Esq. (SBN 035044)
                                              Michael.Galen@SacksTierney.com
                                          3   SACKS TIERNEY P.A.
                                              4250 N. Drinkwater Blvd., 4th Floor
                                          4   Scottsdale, AZ 85251-3693
                                              Telephone: 480.425.2600
                                          5   Facsimile: 480.970.4610

                                          6   Attorneys for Debtor

                                          7
                                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          8
                                                                               THE DISTRICT OF ARIZONA
                                          9
                                              In re:                                              Chapter 11 Proceedings
                                         10
                                                                                                  Case No.: 2:19-bk-02843-SHG
                                         11   J. LEVINE AUCTION
                                              & APPRAISAL LLC,                                    OBJECTION TO MOTION FOR
                       P.A., ATTORNEYS




                                         12                                                       EXPEDITED HEARING ON UNITED
   4250 NORTH DRINKWATER BOULEVARD




                                                                     Debtor.                      STATES TRUSTEE’S EMERGENCY
     SCOTTSDALE, ARIZONA 85251-3693




                                         13                                                       MOTION TO APPOINT CHAPTER 11
                                                                                                  TRUSTEE; OR ALTERNATIVELY, TO
             FOURTH FLOOR




                                         14                                                       CONVERT CASE TO A CHAPTER 7
SACKS TIERNEY




                                         15

                                         16            J. Levine Auction & Appraisal LLC, as debtor and debtor in possession (the “Debtor”) in the

                                         17   above-captioned bankruptcy case (the “Chapter 11 Case”), by and through its undersigned counsel,

                                         18   hereby files this objection (this “Objection”) to the motion for an expedited hearing (the “Motion to

                                         19   Expedite”) on the United States Trustee’s Emergency Motion to Appoint Chapter 11 Trustee; or

                                         20   Alternatively, to Convert Case to Chapter 7 (the “Motion”) filed by the United States Trustee (the

                                         21   “UST”), and respectfully states as follows:

                                         22            On June 12, 2019, the UST filed the 39 page Motion, along with 27 exhibits.

                                         23   Contemporaneously with the Motion, the UST filed the Motion to Expedite requesting that the

                                         24   “Court set a hearing on the Motion on an expedited basis, to occur as soon as reasonably practical .

                                         25   . . .” The sole basis asserted by the UST as to why an expedited hearing is necessary is the UST’s

                                         26   “serious concerns about the ability of current management to continue in possession of the Debtor.”

                                         27            Granting the Motion to Expedite would severely prejudice the Debtor. All told, the Motion

                                         28   and exhibits include 262 pages of factual assertions and legal argument that the UST has likely spent


                                         Case 2439982.v1
                                               2:19-bk-02843-SHG        Doc 135 Filed 06/12/19 Entered 06/12/19 17:46:09                Desc
                                                                         Main Document    Page 1 of 3
                                          1   weeks preparing. Following an initial review, the Debtor vigorously disputes the allegations set forth

                                          2   in the Motion and should be given a fair chance to prepare and present its response. The UST’s vague

                                          3   assertion of “serious concern” cannot be sufficient to rob the Debtor of an opportunity to fairly and

                                          4   thoroughly respond to the allegations contained in the Motion, especially given the severity of relief

                                          5   sought by the UST therein.

                                          6          Moreover, granting the Motion to Expedite is unnecessary under the circumstances.

                                          7   Although the Debtor has not yet had an opportunity to conduct a detailed review of the Motion, it

                                          8   does not appear to include any allegation that the Debtor has improperly diverted funds or assets

                                          9   post-petition. The Debtor is operating under an agreed cash collateral budget and every dollar spent

                                         10   by the Debtor is reflected in its monthly operating reports and bank statements. As such, there can

                                         11   be little concern that allowing the Debtor the time necessary to fairly respond to the Motion would

                                         12   result in any loss or misappropriation of estate property.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13          WHEREFORE, the Debtor respectfully requests that the Court deny the Motion to Expedite,
     SCOTTSDALE, ARIZONA 85251-3693




                                         14   allow the Debtor the ordinary time under the Local Bankruptcy Rules in which to file a response to
             FOURTH FLOOR




                                         15   the Motion, and schedule a preliminary hearing as soon thereafter as the Court’s calendar permits.
SACKS TIERNEY




                                         16

                                         17          DATED: June 12, 2019
                                                                                            SACKS TIERNEY P.A.
                                         18
                                                                                            By: /s/ Wesley D. Ray
                                         19                                                    Wesley D. Ray
                                                                                               Michael Galen
                                         20                                                    Attorneys for Debtor
                                         21

                                         22
                                              COPY of the foregoing served via email/
                                         23   first class mail this 12th day of
                                              June 2019 to all parties listed below:
                                         24
                                              U.S. Trustee
                                         25   Office of the U.S. Trustee
                                              230 North First Avenue
                                         26   Suite 204
                                              Phoenix, AZ 85003
                                         27

                                         28

                                                                                          2
                                         Case 2439982.v1
                                               2:19-bk-02843-SHG        Doc 135 Filed 06/12/19 Entered 06/12/19 17:46:09                Desc
                                                                         Main Document    Page 2 of 3
                                          1   Renee Sandler Shamblin
                                              US Trustee’s Office
                                          2   230 N. First Avenue, Suite 204
                                              Phoenix, Arizona 85003-1706
                                          3

                                          4
                                              /s/ Tamara Porter
                                          5

                                          6

                                          7

                                          8

                                          9

                                         10

                                         11

                                         12
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                        3
                                         Case 2439982.v1
                                               2:19-bk-02843-SHG      Doc 135 Filed 06/12/19 Entered 06/12/19 17:46:09   Desc
                                                                       Main Document    Page 3 of 3
